  Case 1:19-cr-00097-VM Document 42 Filed 06/22/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               6/22/2020
UNITED STATES OF AMERICA,        :
                                 :
                                 :               19 CR 0097(VM)
          -against-              :                  ORDER
                                 :
ABRAHAM HERNANDEZ,               :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

      Counsel for the Defendant has notified the Court that it
intends to file a motion to dismiss the Indictment in the
above-captioned     action.    The    parties   propose       that    the
Defendant’s motion be filed by July 6, 2020, the Government’s
response be filed by July 20, 2020, and the Defendant’s reply
be filed by July 27, 2020.
      All parties to this action consent to an exclusion of
time from the Speedy Trial Act until July 6, 2020.
      It is hereby ordered that the Defendant’s motion shall
be filed by July 6, 2020, the Government’s response shall be
filed by July 20, 2020, and the Defendant’s reply shall be
filed by July 27, 2020.
      It is further ordered that time until July 6, 2020 shall
be excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent
any   possible   miscarriage   of    justice.   The   value    of    this
exclusion outweighs the best interests of the Defendant and
the public to a speedy trial. This order of exclusion of time
is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).
SO ORDERED:

Dated:     New York, New York
           22 June 2020
                                         _______________________
                                               Victor Marrero
                                                  U.S.D.J.
